DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 36, 40, 44-46, and 48-59 are currently pending.
Claims 51-59 are withdrawn from consideration.
Claims 1-35, 37-39, 41-43, 47, and 60-61 are canceled.

Response to Amendments
Applicant’s amendments filed 12/07/2020 have been entered.
Claims 36, 40, 44-46, and 48-51 have been amended. Claims 37-39, 41-43, 47, and 60-61 have been canceled.
The claim objections have been withdrawn in view of Applicant’s amendments.
The Section 112(b) rejections have been withdrawn in view of Applicant’s arguments and amendments.
The Section 102 and 103 rejections over Varma, Clabau, and Glaubitt have been withdrawn in view of Applicant’s amendments.
The Section 103 rejections in view of Talpaert have been updated to reflect Applicant’s amendments.



Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 36, 40, 44-46, and 48-50 are rejected under 35 U.S.C. 103 as being unpatentable over Talpaert et al. (US 6,818,309 B1).
Regarding claim 36,
Talpaert teaches a transparent substrate composed of glass coated with a layer for use in environments with water condensation and may be used in shower or bathroom glass (humid environments) (Talpaert: abstract; col. 1, lin. 30-40, col. 2, lin. 1-13 and 53-58, col. 4, lin. 33-41). The substrate may be composed of soda lime silica glass (Talpaert: col. 4, lin. 51-55). The silica layer may be the only layer and thus may be in direct contact with a major surface of said glass substrate as the additional layers are optional  with examples detailing the silica based “layers” are directly coated onto the glass substrates (Talpaert: abstract; col. 1, lin. 61-67 – col. 2, lin. 1-24, Examples 1-7, and throughout the disclosure). The silica layer may have a thickness of between 5 and 100 nm which overlaps with the claimed range of 75 nm to 144 nm (Talpaert: col. 4, lin. 1-3). A prima facie case of obviousness exists where the claimed ranges and prior art ranges overlap or are close enough that one skilled in the art would have expected them to have the same properties.  See MPEP 2144.05 I.
The silica layer may be a “pure” silica layer which is tied to the refractive index which may be adjusted to provide the desired homogeneity of the layer with the glass substrate (Talpaert: col. 2, lin. 24-38). Thus, as the silica (i.e. SiO2) layer may be “pure” and the content of dopants and other impurities such as C and N may be controlled to adjust the refractive index 2 in the silica layer such as within the claimed range to achieve the desired homogeneity and hydrophobicity properties.
The silica layer may be a continuous film as there is no discussion of a discontinuous film nature with Figures 1-3 detailing a continuous film (Talpaert: throughout the disclosure and Figs. 1-3). The silica layer may have a high density with an option to adjust the density to form a lower density (i.e. porous) film structure (Talpaert: col. 3, lin. 1-12). Thus, one of ordinary skill in the art would recognize the density, and thus porosity, may be adjusted to provide the desired hydrophilicity (and thus in turn the hydrophobicity) which encompasses the design of a non-porous film structure and a “fully-densified” non-porous film.
Regarding the limitation in the preamble requiring the coated glass substrate to be “corrosion-resistant”, the coated substrate of Talpaert is composed of the claimed materials including a silica layer coating a glass substrate of soda lime silica glass, having the claimed thickness, combined with the teaching coating layers such as SiO2, i.e. silica, which improves anti-misting properties for ease of cleaning in humid environments and thus may be considered “corrosion-resistant” to some degree.
Regarding claim 40,
Talpaert teaches the coated glass substrate required by claim 36. Talpaert is silent towards the coated glass substrate exhibiting a haze increase of 24% or below after 50 days at 98% relative humidity and 60ºC.
However, Talpaert does disclose the coated glass substrate is composed of the same structure and composition as required by the claims and the specification. Therefore, it would be expected to necessarily possess the same characteristics such as the same haze properties of 24% 
Regarding claim 44,
Talpaert teaches the coated glass substrate required by claim 36. Talpaert further teaches the silica layer may have a refractive index of about 1.45 which is within the claimed range of 1.42 to 1.55 (Talpaert: col. 2, lin. 25-27).
Regarding claim 45,
Talpaert teaches the coated glass substrate required by claim 36. Talpaert further teaches the layer may be composed of pure silica (SiO2) wherein the silica may be formed from precursors which does not utilized nitrogen based precursors (Talpaert: col. 2, lin. 25-27 and col. 3, lin. 1-30).
Regarding claim 46,
Talpaert teaches the coated glass substrate required by claim 36. Talpaert further teaches the silica layer may be the only layer and thus may be in direct contact with a major surface of said glass substrate as the additional layers are optional with examples detailing the silica based “layers” are directly coated onto the glass substrates (Talpaert: abstract; col. 1, lin. 61-67 – col. 2, lin. 1-24, Examples 1-7, and throughout the disclosure). Additionally, the addition of layers on an opposing major surface would appear to merely be a result of duplication of parts within Talpaert. It has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is shown to occur. See MPEP 2144.04. Additionally, the silica layers are detailed to provide improved misting properties to improve ease of cleaning, therefore, it 
Regarding claim 48,
Talpaert teaches the coated glass substrate required by claim 36. Talpaert further teaches the glass substrate may be toughened (Talpaert: col. 4, lin. 30-32).
Regarding claim 49,
Talpaert teaches the coated glass substrate required by claim 36. Talpaert further teaches the silica layer may be the only layer coating the glass substrate with Examples detail the “layer” may be the only layer on the glass substrate (Talpaert: throughout the disclosure and Examples 1-7).
Regarding claim 50,
Talpaert teaches the coated glass substrate required by claim 36. Talpaert further teaches that doping of the silica layer is optional and thus there necessarily exists an embodiment in which the silica layer is undoped (Talpaert: col. 2, lin. 53 – col. 3, lin. 1-12).

Response to Arguments
The arguments filed 12/07/2020 towards the Section 102 and 103 rejection over Varma and The Section 103 rejections over Glaubitt are moot as the rejection has been withdrawn in view of Applicant’s amendments and arguments.
Applicant generally argues surprising and unexpected results with respect to the deposition method utilized and the resulting properties of the bath screen and/or shower screen; 
Applicant argues that Talpaert addresses the production of silica layers by sol-gel coating, pyrolysis, or sputtering, but does not include all of the elements required by claim 36. Applicant argues that Talpaert does not disclose polysilazanes, nor does Talpaert show any particular thickness improving shower or bath screen properties.
The argument is not found persuasive as the method of forming the silica layer is irrelevant to the currently claimed silica layer as claim 36 is a product claim. That is, deriving the silica layer through a polysilazane is a product by process limitation, as previously explained in the previous Office action, and is not given patentable weight. That is, as Talpaert forms a pure silica layer which satisfies the end product of the claims, which is a silica layer which is 97% or more silica in the form of SiO2, and thus satisfies the claims. This stance carries over to the alleged differences in method of deposition of the layers. That is, the claims are drawn to products and the method of producing said final products are not given patentable weight as there appears to be no structural difference between the claimed product and the product disclosed by the prior art.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Travis M Figg whose telephone number is (571)272-9849.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria Veronica D. Ewald can be reached on 571-272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 
/TRAVIS M FIGG/Primary Examiner, Art Unit 1783